Bleckley, Judge.
1. The consent decree rendered and fully performed in 1869, put an end to the controversy as to all matters embraced in that bill. After such length of acquiescence it was quite too late to re-open it without some better excuse than is shown in the new bill. Such a decree is not altogether as subject to review as one not founded on consent: 7 Georgia Reports, 110. The new bill does not allege any specific fraudulent act or practice whereby consent on the part of the complainant was brought about to the decree which was rendered.
2. The new bill, as to matters not embraced in the old, is clearly barred if not saved by fraud and the want of knowledge thereof. Even granting that fraud is sufficiently alleged, which, considering the loose frame of the bill, is a large concession, it ought to have been discovered long ago by those representing or interested in Farrar’s estate. It is impossible to read the bill without being struck with the absence of explanation why the facts were not ascertained in due time. Reasonable diligence, we think, would have lead to their discovery. Enough was known from the start to prompt inquiry. It is not like a case where there was no clue. The demurrer ought to have been sustained.
Judgment reversed.